         Case 2:20-cv-00811-MV-KRS Document 28 Filed 03/17/21 Page 1 of 1


                         IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEW MEXICO

ON POINT COURIER and LEGAL SERVICES, LLC,

                               Plaintiff,

v.                                                            No. 2:20-cv-811 MV/KRS

U-HAUL INTERNATIONAL INC., et al.,

                               Defendants.

                                 ORDER SETTING DEADLINES

       THIS MATTER comes before the Court sua sponte upon review of the record. On June

23, 2020, Plaintiff On Point Courier and Legal Services, LLC filed a pro se civil complaint in the

New Mexico Twelfth Judicial District Court. (Doc. 1-1). Defendants removed the case to this

Court and the presiding judge referred the case to the undersigned to recommend an ultimate

disposition. (Doc. 14). On August 19, 2020, Defendants filed a Motion to Dismiss asking the

Court to dismiss Plaintiff’s claims pursuant to Fed. R. Civ. P. 12(b)(6) for failure to state a claim or,

in the alternative, stay the case and compel arbitration. (Doc. 3). Plaintiff did not file a response to

the Motion to Dismiss, which constitutes consent to grant the Motion pursuant to the Court’s Local

Rule 7.1(b). However, on February 16, 2021 Plaintiff obtained counsel and is no longer proceeding

pro se. For that reason, and because it is preferable to address the merits of a motion, the Court will

set a deadline for Plaintiff to respond to the Motion to Dismiss. See Lee v. Max Int’l, LLC, 638 F.3d

1318, 1321 (10th Cir. 2011) (“[O]ur legal system strongly prefers to decide cases on their merits.”).

       IT IS THEREFORE ORDERED that Plaintiff shall respond to Defendants’ Motion to

Dismiss, (Doc. 3), on or before April 1, 2021. Defendants may file a reply to their Motion to

Dismiss on or before April 15, 2021.


                                               ___________________________________
                                               KEVIN R. SWEAZEA
                                               UNITED STATES MAGISTRATE JUDGE
